DETAILED ACTION
Response to Amendment
The amendment filed 24 March 2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/19.

Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-10 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
No proper antecedent basis nor conception in context with that described in the specification at the time of filing the instant application exists on pages 14-15 for redefining various parameters recited in base claims 1 & 21, based solely on Applicant’s new definition of “about”; thereby, constituting new matter for m= 300 (i.e., as recited in claims 1) or 312 (i.e., as recited in claim 6), and the MW= 75/80/90 kDa (i.e., as it relates to base claims 1, 8, 9 & 21).  For example, see MPEP 2163.05 (III) for what properly constitutes defining new ranges. In re Wertheim (CCPA 1976).
Second, changing claims 2 & 3 to recite “comprises” constitutes new matter for broadening the claims, because a fair reading of “is” is “consists of” (i.e., closed language), which is consistent with that described on page 14 & Table 6 of the instant specification.

Claim(s) 1-10 & 21 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (2014; IDS Ref # 3), for the reasons made of record in Paper NO: 20201221, and as follows.
Applicants argue on page 6-7 of the response various calculations of “only one example for an intermediate polymer (3’)”, which is a single embodiment showed in the “supplementary 
“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments [emphasis added]”. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

“nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments [emphasis added]. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Moreover, “[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In summary, Song et al teach a multivalent random copolymer comprising instant Formula I (i.e., as it relates to the same formula recited in claim 1) in their Figure 1-conjugate #3 (pgs. 5233-5234; which indicates no limits in polymerization as relating to the parameters “x” or “m”), in which R1 is SEQ ID NO: 1 (i.e., as it relates to claims 1-3 & 21), R2 and R3 are CH3 (i.e., a C1 alkyl), RA is H and RB is a C3 alkyl monosubstituted with OH (i.e., as it relates to claims 1, 3 & 21), and wherein “m” is minimally 9, 21 or 36 (i.e., pg. 5233, 2nd col, last pp and Fig. S13 showing bell shaped curves for # of iAβ5 per chain; as it relates to claims 1, 6-7 & 21).  In that the loading ratios of Song et al are minimally at least 3%, 7 % and 12%, and page 5234, 2nd col, indicates “fibril formation in a loading dependent manner”, the limitations of claims 4 & 5 for ratios of 1-25% or 5-10%, respectively, are reasonably anticipated.  In that Song’s .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        May 10, 2021